







EXHIBIT 10.3

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT




This Amendment Number Three to Credit Agreement (this “Amendment”) is entered
into as of September 16, 2014, by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”) and CALLIDUS SOFTWARE, INC., a Delaware corporation (“Borrower”), on
the other hand, in light of the following:


A. Borrower, Agent and Lenders are parties to that certain Credit Agreement,
dated as of
May 13, 2014 (as amended and modified, from time to time, the “Credit
Agreement”).


B. Borrower intends to acquire Clicktools Ltd., a company organized under the
laws of England and Wales (“Clicktools”) pursuant that certain Agreement
Relating to the Sale and Purchase of all the Issued Share Capital of Clicktools
Limited, dated as of September 16, 2014, by and among certain parsons signatory
to the same as vendors, Dorset Acquisition Corp., as purchaser, and Borrower, as
Parent (the “Clicktools Purchase Agreement”).


C. Borrower, Agent and Lenders desire to amend the Credit Agreement as provided
for and on the conditions herein.


NOW, THEREFORE, the parties hereby amend and supplement the Credit Agreement as
follows:


1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.


2. AMENDMENTS.


2.1 The definition of “Immaterial Subsidiary” set forth in Schedule 1.1 to the
Credit
Agreement is hereby amended to read as follows:


“Immaterial Subsidiary” means (I) Clicktools for the period commencing on the
closing of the Clicktools Acquisition and ending on March 31, 2015 and (II) at
any time, each Subsidiary of Borrower (including Clicktools after March 31,
2015) which is designated in a written notice by Borrower to Agent as an
“Immaterial Subsidiary,” (a) for which revenue for the most recently ended
fiscal quarter is less than 3% of the aggregate revenue for Borrower and its
Subsidiaries for such fiscal quarter, (b) for which revenue for the most
recently ended fiscal quarter (when aggregated with revenue for all other
Immaterial Subsidiaries for such fiscal quarter) is less than 5% of the
aggregate revenue for Borrower and its Subsidiaries for such fiscal quarter, (c)
for which the fair market value or net book value of the consolidated assets as
of the last day of the most recently ended fiscal quarter is less than 3% of the
fair market value or net book value of the consolidated assets of Borrower and
its Subsidiaries as of such date, (d) for which the fair market value or net
book value of the consolidated assets as of the last day of the most recently
ended fiscal quarter (when aggregated with the fair market value or net book
value of the consolidated assets for all other Immaterial
Subsidiaries) is less than 5% of the fair market value or net book value of the
consolidated assets of Borrower and its Subsidiaries as of such date, and (e)
that does not conduct operations material to the business of the Loan Parties,
and (f) that does not own any intellectual property used in the business of the
Loan Parties. As of the Closing Date, the Immaterial Subsidiaries are as set
forth on Schedule I-1.


2.2 The following definitions are hereby added to Schedule 1.1 to the Credit
Agreement in the appropriate alphabetical order:


“Clicktools” means Clicktools Limited, a company organized under the laws of
England and Wales.


“Clicktools Acquisition” means the acquisition by Dorset Acquisition Corp. of
all outstanding capital stock of Clicktools pursuant to the terms of the
Clicktools Purchase Agreement.


“Clicktools Purchase Agreement” means that certain Agreement Relating to the
Sale and Purchase of all the Issued Share Capital of Clicktools Limited, dated
as of September 16, 2014, by and among certain parsons signatory to the ssame as
vendors and Dorset Acquisition Corp., as purchaser.


“Third Amendment” means that certain Amendment Number Three to
Credit Agreement, dated as of September 16, 2014.


3. CONSENT TO ACQUISITION. The execution and delivery by Borrower of the
Clicktools Purchase Agreement and the consummation of the Clicktools Acquisition
would violate certain of the terms and provisions of the Loan Documents,
including, without limitation, Sections 6.3(a) and 6.9 of the Credit Agreement.
Borrower has requested that the Lender Group consent to the Clicktools
Acquisition, and the Lender Group as of the effective date of the Third
Amendment consents to such Clicktools Acquisition so long as at the time of the
consummation of the Clicktools Acquisition: (i) no Default or Event of Default
exists and (ii) Borrower has Availability plus Qualified Cash in an amount equal
to or greater than $15,000,000. The foregoing consent shall be effective only in
this specific instance and for the specific purpose for which it is given, and
this consent shall not entitle Borrower to any other consent or waiver in any
similar or other circumstances. The foregoing consent shall be limited precisely
as written and shall not be deemed to (a) be a waiver or modification of any
other term or condition of the Credit Agreement or any documents related
thereto, or (b) prejudice any right or remedy which the Lender Group may now
have or may have in the future under or in connection with the Credit Agreement
or any documents related thereto.


4. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Agent, for the
benefit of the Lender Group, that, giving effect to this Amendment, all of its
representations and warranties set forth in the Agreement are true, complete and
accurate in all material respects as of the date hereof (except those which
specifically relate to an earlier date).


5. NO DEFAULTS. Borrower hereby affirms to the Lender Group that, giving effect
to this Amendment, no Event of Default has occurred and is continuing as of the
date hereof.


6. CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned on receipt by Agent of a copy of this Amendment duly executed by
Borrower, Lenders and Agent.
7. CONDITION SUBSEQUENT. On or before November 15, 2014, Borrower shall deliver
to Agent a pro forma financial model reflecting the effects of the Clicktools
Acquisition in form and substance satisfactory to Agent. Failure to fulfill such
conditions subsequent shall constitute an Event of Default under Section 8.2(a)
of the Credit Agreement.


8. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s documented
out- of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.


9. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and satisfaction of the conditions
set forth in Section 6 hereof. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


10. FURTHER ASSURANCES. Borrower shall execute and deliver all agreements,
documents and instruments, in form and substance reasonably satisfactory to
Agent, and take all actions as Agent may reasonably request from time to time to
perfect and maintain the perfection and priority of the security interests of
Agent in the Collateral and to consummate fully the transactions contemplated
under this Amendment and the other Loan Documents.


11. EFFECT ON LOAN DOCUMENTS.


11.1 The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The consents, waivers and modifications set forth herein
are limited to the specifics hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by any Loan Party remains
in the sole and absolute discretion of the Agent and the Lenders.


11.2 Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.


11.3 To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.


11.4 This Amendment is a Loan Document.


11.5 Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.


11.6 Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise. This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.


11.7 The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.


11.8 Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment. Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified. Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash or
immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.


12. ENTIRE AGREEMENT. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


13. REAFFIRMATION OF OBLIGATIONS. Borrower hereby (a) acknowledges and reaffirms
its obligations owing to Agent, the Bank Product Providers, and each other
member of the
Lender Group under each Loan Document to which it is a party, and (b) agrees
that each of the Loan Documents to which it is a party is and shall remain in
full force and effect. Borrower hereby (i) further ratifies and reaffirms the
validity and enforceability of all of the Liens and security interests
heretofore granted, pursuant to and in connection with the Guaranty and Security
Agreement or any other Loan Document, to Agent, on behalf and for the benefit of
the Lender Group and the Bank Product Providers, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and (ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment).


14. RATIFICATION. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby. All Obligations
owing by Borrower are unconditionally owing by Borrower to Agent and the
Lenders, without offset, defense, withholding, counterclaim or deduction of any
kind, nature or description whatsoever.


15. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


16. SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.






[The remainder of this page left blank intentionally, signatures to follow]




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.








BORROWER:                        CALLIDUS SOFTWARE, INC.
a Delaware corporation
By: /s/ Bob L. Corey
Name: Bob L. Corey
Title: SVP, CFO

















































































































 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and a Lender


    By: /s/ Lendell Thompson
Name: Lendell Thompson
Title: Managing Director
















































































































 




